Citation Nr: 1738959	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-03 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for plantar fasciitis of the right foot.

2.  Entitlement to service connection for flat feet. 

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected lumbar spine disability.

4.  Entitlement to an initial compensable disability rating for inguinal hernia.

5.  Entitlement to an initial compensable disability rating for umbilical hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to December 1978 and from December 1978 to June 2000.

This matter is before the Board of Veterans Appeals (Board) on appeal from December 2008, August 2012, and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

In the August 2012 decision, the RO denied the Veteran's claim for service connection for erectile dysfunction.  This appeal was later merged in July 2015.

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in October 2012.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

In February 2013 and February 2016, the Board remanded this case for further development.  The February 2016 remand required the RO to take appropriate steps to obtain a supplemental medical opinion concerning service connection, aggravation, and to provide a medical opinion concerning secondary service connection to his lumbar spine disability.  In substantial compliance with the February 2016 Board remand, VA examinations and medical opinions were obtained.  The Veteran was also furnished a supplemental statement of the case (SSOC) related to his claims for erectile dysfunction and for his umbilical hernia and inguinal hernia disabilities.  These directive having been substantially complied with, the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of whether new and material evidence has been received to reopen a claim for service connection for plantar fasciitis of the right foot and service connection for flat feet are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Erectile dysfunction was not manifest during service, and was not caused or permanently aggravated by the Veteran's service-connected lumbar spine disability.

2.  The Veteran's inguinal hernia was manifest by pain and bulging in the groin and abdomen on the right side, aching, and limited ability to do heavy lifting.

3.  The Veteran's umbilical hernia was manifest by pain and bulging in the groin and abdomen, aching, and limited ability to do heavy lifting.





CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in or aggravated by service, and is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.304, 3.310.

2.  The criteria for an initial compensable rating for inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.114, 4.3, 4.7, Diagnostic Code 7338 (2016).

3.  The criteria for an initial compensable rating for umbilical hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.114, 4.3, 4.7, Diagnostic Code 7339 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

A.  Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by January 2012, June 2014, and October 2014 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  




B.  Duty to Assist

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), VA treatment records, lay evidence, and other evidence submitted by the Veteran has been obtained.  The Veteran has also been provided with new VA examinations and medical opinions in July, September, and October 2016.

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board will therefore proceed to the merits of the appeal.


III.  Erectile Dysfunction

A.  Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as provided in § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  The Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Id.   Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

B.  History

The Veteran reports that he has erectile dysfunction (ED) related to service.  The Veteran reported that his penis and scrotum were "banged up" when the rope shifted while rappelling down a mountain during a training exercise.   He reported that his scrotum became swollen and his testicles had flattened for over a week.  The Veteran reported that he was seen immediately after the injury.  He gradually returned to normal.  The Veteran also reported that his back pain started around mid to late 1970s after sustaining an injury during mountain training and experiencing a fall.  

The Veteran was documented to have spasm pain which had resulted from heavy lifting, pushing, and pulling of ammunition.  Each ammunition unit was at least 90 pounds.  The Veteran reported developing radiculopathy in the 1990s.  The Veteran was injured again in 1994 when he sustained a hard landing during a jump while at Fort Bragg.  The Veteran stated that he landed on his buttocks, which had happened before in previous jumps.  He experienced lower back pain and had been diagnosed with sciatica.  The Veteran received epidural treatment in 1995, and surgery was considered at the time but trial of epidural was to be done first.  

The Veteran's Service Treatment Records (STRs) entrance examination from March 1972 indicates his lower extremities were clinically normal.   The same is true in an STR from 1980.  His lower extremities were also clinically normal in August 1993.  At a report of medical history the same year, he reported "I am not in good health."  However, he did not note erectile dysfunction when listing his disabilities and medical history.  A January 1999 retention examination was clinically normal for prostate, vascular, and testicular.  

The Veteran was excited about returning home after service, but found he did not have sex drive and his wife thought he might be having an affair.  He described the gradual onset and states it began as a loss of libido and difficulty with having an erection on occasion.  He attributed this at the time to high stress of his job as a ranger and frequent absences.  

VA treatment records include a September 2005 appointment diagnosing the Veteran with erectile dysfunction.  At a September 2005 outpatient visit, the Veteran reported, "I have erection problem for few months."  The Veteran was not found to have a decreased libido.  The doctor found that if hyperlipidemia or diabetes was suspected, the Veteran was being treated appropriately.   The treatment record indicates that if the Veteran had a neurologic etiology of erectile dysfunction (SCI, CVA), he was being evaluated for appropriateness of sildenafil therapy.  Subsequent VA treatment records also show a follow up appointment in January 2006 which indicates that his impotence was helped by Viagra.  Ongoing VA treatment records from January 2016 indicate his erectile dysfunction was helped by Sildenafil.

The Veteran's wife also submitted a July 2014 and September 2008 lay statements regarding the Veteran's disabilities.  In relevant portion, she reported that he has "no or decreased interest in sex."  She stated that his mood was different and that she believes he may have PTSD.

A March 2012 VA examination indicates the Veteran reported a history of erectile dysfunction back to 1990.  He did not report knowing its etiology.  He reported that it continued to worsen and thought it could be related to his back problem.

The Veteran testified at an October 2012 hearing regarding his disabilities.  He testified regarding pain, including sciatica.  He also testified regarding his heavy lifting in service.  He reported what it was like to experience a hard landing as a paratrooper.

A private treatment record from Village Surgical Associates from January 2015 notes that the Veteran reported sexual problems.
 
In July 2016 he recently started Viagra.  He reported that he stopped exercising at the gym for the past 9 months.  He reported having shooting pain and numbness that radiates.  He has tried Cialis, Vardenafil, and recently Viagra, none of which helped.  He reported that he no longer has erections.  Sometimes he has libido, but is unable to have erection for intercourse even at those times.	

The Veteran was afforded a VA examination in September 2016 and an October 2016 VA medical opinion was also obtained.  At the time, the Veteran provided a lay history of his erectile dysfunction.  He reported that he first experienced the onset of erectile dysfunction in 1991 or 1992.  He is not sure if it was before or after deployment at age 39.  The Veteran reported that he first discussed this with unit PA around 1992 or 1993.  He and his wife underwent a fertility work up due to inability to conceive and their only child was 13 at the time.  The Veteran was initially unable to perform for obtaining a sperm sample.

The VA examiner provided her medical opinion concerning the onset, etiology, and possible aggravation of the Veteran's erectile dysfunction.  In her October 2016 VA medical opinion, the examiner concluded that the Veteran's erectile dysfunction is less likely than not related to service.  She explained that there can be an association between herniated disc and erectile dysfunction in absence of other risk factors, citing a recent study.  She explained that diabetes, hypertension, and cardiovascular disease are well established conditions that can cause or contribute to ED.  Diabetes causes endothelial vascular irregularity and plaques can form on large or small vessels.  This is a common cause of erectile dysfunction due to reduction in pelvic blood flow to the penis, thus compromising penile engorgement.   She reasoned that erectile dysfunction can begin prior to diagnosis of diabetes.  Following a complete review of the record and examination, she also opined that the Veteran's erectile dysfunction is less likely than not caused or aggravated by the Veteran's lumbar spine condition, and was not incurred during military service.

The Veteran reported a history of loss of libido, and his testosterone level was within the low normal range.  The Veteran was diagnosed with type two diabetes mellitus and had been started on Metformin.  Januvia was later added.  There is evidence that his HgA1c (3 month calculation of blood sugar range) indicates he had prediabetes per the American Diabetes Association parameters.   Due to the well researched impact of diabetes on sexual functioning, the examiner opined that diabetes, and not herniated discs, is attributable to the Veteran's ED.  

In rendering this medical opinion, the October 2016 examiner noted that there was no documentation of erectile dysfunction concerns in service as the Veteran had claimed.  The Veteran reported that the onset of erectile dysfunction was approximately in 1990 while in service.  The examiner noted that the Veteran had previously told his primary care provider that his erectile dysfunction first began a few months prior to his September 2005 VA follow up appointment.  There is no documentation that he had told the provider that his back problem had been an aggravating factor.  She explained that there is also no evidence in subsequent medical records that he reported that his back condition had an effect on his ability to have or maintain an erection.  She concluded that the Veteran's diabetic condition is a common cardiovascular risk factor for ED.  She opined that diabetes, and not his back condition, has aggravated his erectile dysfunction beyond its natural progression.

The Veteran also submitted several lay statements from fellow service members regarding his service, including describing the daily rigors of serving in the 82nd Airborne Division Artillery.  The statements indicate the Veteran often lifted heavy items and completed numerous jumps during service.

The Veteran submitted argument and his own November 2016 lay statements.  He described being injured during air assault training while repelling from an aircraft, causing injury to his penis and testicles.  The Veteran presently has erections that "come and go" even if he did have some interest in having sex.  The Veteran reported that he still sees pain management and takes medication as recommended.

The Veteran and his representative asserted in a June 2017 Informal Hearing Presentation (IHP) that given the significant mental and emotional baggage associated with issue, he was doing well to finally be able to discuss it at all, without also getting into the long history involved.   His representative argues that the Veteran's statement in September 2005 that he had been experiencing symptoms for a few months is contrasted by the multitude of other comments from the Veteran, including the specific comment during the March 2012 VA examination reporting that the condition first began in 1990.

C.  Analysis

The most credible and probative evidence demonstrates that the Veteran's erectile dysfunction is not related to service, and was not caused or aggravated by a service-connected disease or injury.

The Veteran is competent to relate what he has been told by a professional.  He is also competent to report that he was diagnosed with erectile dysfunction.  The Veteran is competent to relate such facts.  

The Veteran is also competent to report his symptoms and observations of erectile dysfunction.  He is competent to report that he has trouble getting an erection, and to describe his reduced libido.  He is competent to report pain and temporary disfigurement of his penis and scrotum during a training jump.  

Here, the Board finds that the Veteran is not credible as to his lay assertions regarding his erectile dysfunction because he is an inconsistent historian.  In September 2005, the Veteran reported that he had experienced an erection problem for a few months.  In the October 2016 VA medical opinion, the examiner noted that the Veteran reported an onset of erectile dysfunction in service around 1990.  This report is inconsistent with the Veteran's previous statement indicating erectile dysfunction symptomatology for only a few months in 2005, and further damages the credibility of the Veteran's 2016 report as to the onset of erectile dysfunction.  Consequently, the Board finds the Veteran is not credible as to the onset of his symptomatology, and assigns such statements little probative weight.

The Veteran's wife reported mood changes and "no or decreased interest in sex."  The Veteran's lay buddy statements corroborate an intensive career of heavy lifting and parachute jumps.  These parties are competent to relate such observations.  

In this case, the most probative evidence is the September 2016 VA examination and October 2016 VA medical opinion finding the Veteran's erectile dysfunction is less likely than not related to service.  The VA examiner explained that the Veteran had high blood sugar, a known cause of ED.  The VA examiner carefully reviewed the STRs, VA treatment records, lay statements, and other evidence associated with the claims file in rendering her opinion.  She noted that the Veteran's erectile dysfunction is most likely related to his non service-connected diabetes rather than service.  The STRs do not contain indications for a diagnosis or characteristic manifestations of ED in service.  The treatment records also do not contain complaints of ED for many years after discharge, and there is no probative evidence that the reported in service events are related to the Veteran's current disability.  The Board therefore finds that the Veteran's lay statements are outweighed by the VA examiner's negative medical opinion as it was based on consideration of the Veteran's contentions, reviews of medical records, and medical expertise.  Consequently, direct service connection for ED must be denied.

Service connection for erectile dysfunction must also be denied because the weight of the evidence demonstrates that his erectile dysfunction is not proximately due to or aggravated by a service connected disease or injury.  The September 2016 VA examiner also provided an October 2016 medical opinion following a complete review of the record and examination that the Veteran's erectile dysfunction is less likely than not caused or aggravated by the Veteran's lumbar spine condition, and was not incurred during military service.   The VA examiner also provided a medical opinion that the Veteran's erectile dysfunction was more likely than not caused by prediabetes, and then later caused and aggravated by non service-connected diabetes.  She also opined that it is less likely than not proximately caused or aggravated by the Veteran's lumbar spine disability.  For both of her opinions against the claim, the VA examiner provided a rationale with citations to the record, which included the Veteran's history of laboratory findings and medical research regarding the impact of diabetes on ED.  

Here, the Board assigns the most probative weight to the September 2016 VA examination and October 2016 VA medical opinion.  The Veteran and his wife's lay statements concerning his decreased libido and difficulty maintaining an erection are probative.  The Veteran and his wife are also competent to report in-service injury.  The Veteran is an inconsistent historian, and the Board has found him not to be credible.  In addition, the lay evidence is outweighed by the other probative evidence of record.  The medical evidence received does not show that the Veteran's erectile dysfunction was incurred in or caused by military service.  There is also a medical opinion finding it is less likely than not that the Veteran's ED was proximately caused or aggravated by the Veteran's lumbar spine disability.  Consequently, secondary service connection for erectile dysfunction must be denied.

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Inguinal Hernia and Umbilical Hernia

A.  Rating Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3. 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is not warranted.

The Veteran's inguinal hernia is rated under Diagnostic Code 7338, which provides for a zero, non-compensable rating when the hernia was not operated on but remediable.  38 C.F.R. § 4.114.  Diagnostic Code 7338 provides for a 10 percent rating for a postoperative recurrent hernia readily reducible and well supported by truss or belt and higher ratings if the postoperative recurrent hernia is inoperable, not reducible, or not well supported by truss.  Id.

The Veteran's umbilical hernia is rated under Diagnostic Code 7339, which provides for a zero, non-compensable rating when the hernia was not operated on but remediable.  38 C.F.R. § 4.114.  Diagnostic Code 7339 provides for a 20 percent rating for a small hernia, not well supported by belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt.


B.  History

The Veteran reported that he has a bulge in his groin and umbilicus.  He reports pain.  He reported that he was told he had a hernia when he exited the military.  He had been feeling discomfort, but was mainly concerned prior to seeking treatment because he was told the bulge was a problem.  

A November 2014 treatment record from a general surgeon indicated that the Veteran had an abdominal umbilical bulge.  He had a minimal defect, which was about finger size.  The surgeon opined that this is easily reducible.  A follow up progress note from February 2015 indicates that the surgeon told the Veteran that this may require an operation in the near future.

A January 2015 VA treatment record indicated a large and readily reducible inguinal hernia on the right side.  The doctor did not indicate if a truss or belt was being used, but indicated that the Veteran was not well supported by a truss or belt on the right side.  The physician recommended laparoscopic repair with mesh. 

A January 2015 treatment record from Village Surgical Associates diagnosed the Veteran with an umbilical and right inguinal hernia.  The doctor recommended laparoscopic repair with mesh.  

A February 2015 progress note indicates that both hernias are readily reducible.  

A VA treatment record from April 2015 indicates a diagnosis of an umbilical and inguinal hernia.  The physician recommended surgical repair.  The physician reviewed copies of some of the medical records in rendering his opinion.  The Veteran had not tried using a truss or belt for his inguinal hernia.  His inguinal hernia was large on both left and right, but readily reducible.  The doctor recommended surgical repair.

A VA disability benefit questionnaire from May 2015 indicated the Veteran had a small umbilical hernia.  There is a recommendation that this can be supported by a truss or belt. 

A May 2015 VA examination record indicates the Veteran's umbilical hernia can be well supported by truss or belt.  It indicates the Veteran does not use a supporting belt for his inguinal hernia.  His umbilical hernia examination indicates he wears a "back / abdomen binder brace."  It indicates that his umbilical hernia can be well supported with a truss or belt.  

A July 2016 VA examination of the abdomen showed soft, non-distended abdomen, mild periumbilical tenderness, in areas of reducible umbilical hernia.  Bowel sounds normal in all quadrants on auscultation.  The Veteran had no guarding or rebound.  

C.  Analysis

Here, the most competent and probative evidence suggests that the Veteran's hernias are both not severe enough to warrant a compensable rating.  

Regarding the right inguinal hernia, a compensable 10 percent rating is warranted for a postoperative recurrent hernia readily reducible and well supported by truss or belt.  Even higher ratings are available if the postoperative recurrent hernia is inoperable, not reducible, or not well supported by truss.  Here, the Veteran's inguinal hernia is not postoperative, and there is no evidence in this case that such a rating is warranted. 

The Veteran is competent to relate what he has been told by a professional.  The Veteran is also competent to report his symptoms and observations, such as pain and bulging.  He is also competent to report the treatment he has received for his disability.  

Nevertheless, the current unsupported and unoperated state of the Veteran's inguinal hernia does not warrant a compensable rating.  There is no evidence of a postoperative recurrent hernia, readily reducible, and well supported by truss or belt.  A more recent April 2015 treatment record indicates he had not tried using a truss or belt, and had not received surgery.  The May 2015 VA examination also does not contain an indication of the use of a truss or belt for his inguinal hernia.  The Board finds these VA physical examinations to be probative.  There is also no contemporary evidence of the use of a truss or belt.   Consequently, the Veteran's claim for an inguinal hernia on the right side must be denied.

Similarly, regarding the Veteran's umbilical hernia, a compensable rating is not warranted.  A 20 percent rating is warranted for a small hernia, not well supported by belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt.  Overall, the Veteran has a small umbilical hernia that could be supported by a belt, which more closely approximates a noncompensable rating.  The weight of the evidence does not suggest a higher 20 percent evaluation.    

Here, the most probative evidence, including the recent April 2015 treatment record, shows that the Veteran has not had surgery and has not tried using a belt or truss.  The May 2015 VA umbilical hernia examination indicates that the Veteran has a small ventral hernia, uses a belt or truss, and can be well supported by truss or belt.  The doctor wrote next to this section that the Veteran uses a back/abdomen brace.  There is no evidence from after May 2015 indicating the Veteran uses a truss or belt.  A noncompensable evaluation is assigned where there is for wounds, postoperative, healed, no disability, belt not indicated.  Here, the weight the evidence finds there has been no surgery, and there is no consistent evidence suggesting the use of a belt.  In addressing use of a brace mentioned in the May 2015 VA treatment record, the umbilical hernia was still indicated as being able to be well supported by a truss or belt.  A compensable rating based on this evidence would require that it is not well supported.  Consequently, a compensable rating for an umbilical hernia must be denied.

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for erectile dysfunction is denied.

An initial compensable disability rating for inguinal hernia is denied.

An initial disability compensable rating for umbilical hernia is denied.


REMAND

In March 2015 and May 2015, the Veteran submitted correspondence expressing disagreement in part with the denial of the application to reopen the claim of service connection for plantar fasciitis of the right foot and service connection for flat feet.  The February 2016 remand required that appropriate actions be taken pursuant to 38 C.F.R. § 19.26 in response to the March 2015 and May 2015 notices of disagreement, including issuance of an appropriate statement of the case.  An appropriate statement of the case is not of record.  Thus, there has not been full compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Consequently, a remand is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  If the Veteran identifies other evidence, obtain
updated copies of the Veteran's VA treatment records and any new private medical records, and associate them with the Veteran's claims folder.  

2. After completing the above, and any other necessary 
development, the two claims remaining on appeal must be readjudicated in light of all pertinent evidence and legal authority.   If any benefit sought is not granted, issue the Veteran and his representative an appropriate of the case, pertaining to the issues of whether new and material evidence has been received to reopen a claim for service connection for plantar fasciitis of the right foot and entitlement to service connection for flat feet.  The Veteran must then afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


